Title: To James Madison from Rufus King, 20 April 1801
From: King, Rufus
To: Madison, James


No. 12.Dear Sir,
London April 20. 1801.
Annexed I have the honour to send you a copy of my Correspondence with Mr. Anstey upon the Subject of the British Debts.
   Reference may be had to numbers 93 & 98. of the last series; the former inclosing Copy of a Paper delivered to Lord Grenville on the 23. of November 1800, as a commencement of the negotiation, and the latter explaining his Lordships reasons for devolving on Mr. Anstey the preliminary discussions with Mr. King.
 Although I might, by an Analysis of the Claims exhibited at Philadelphia, have been able to add much support to the Estimate which I had formed of these Debts, I thought it advisable to bring the discussion to a close; as well on account of the little probability that any further arguments which could be offered, would be likely to induce Mr. Anstey to acquiesce in an Estimate of the Debts which should not correspond with a Sum that had been named to him, as proper to demand of us, as because it did not appear to me certain that his opinion upon this Subject would have the same weight with the new Ministry, as it might have had with their Predecessors. With perfect respect and Esteem, I have the honour to be, Dear Sir, Your ob. & faithful Servt.
Rufus King
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 9). RC in a clerk’s hand, signed by King. Enclosures 123 pp.



   
   John Anstey was one of two British members of the board responsible for fixing the amount of American claims against Britain under article 7 of the Jay treaty. Early in 1801 King reported Grenville’s suggestion that Anstey and the American minister conduct preliminary discussions on the issue of unsettled British pre-Revolutionary claims, which had stalled negotiations on article 7 as well. See King to JM, 7 Mar. 1801, n. 2. The enclosed King-Anstey correspondence runs from 28 Dec. 1800 to 20 Mar. 1801.



   
   King to secretary of state, 13 Dec. 1800, and enclosure (DNA: RG 59, DD, Great Britain, vol. 8), and 17 Jan. 1801 (ibid., vol. 9).


